Citation Nr: 1600071	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, chronic obstructive pulmonary disease (COPD), bronchitis, and reactive airway disease, including as due to Gulf War service.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979, August 1980 to November 1980, November 1990 to June 1991, and April 2004 to June 2005.  The Veteran also had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Veteran withdrew his request for a hearing.  

The Veteran's claim was previously developed as one for service connection for asthma (claimed as COPD, pneumonia, respiratory syncytial virus, and allergies based on exposure to Gulf War Environmental Hazards), as due to an undiagnosed illness.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened and recharacterized the issue on appeal as is reflected on the title page of this Remand.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

A remand is required for the Veteran's service connection claim for a respiratory disorder to obtain an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Here, the Veteran contends that he has a respiratory disorder as a result of his exposure to environmental hazards while serving in Southwest Asia.  See September 2012 claim.  Persian Gulf veterans can be entitled to compensation for a disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a).  The Veteran has qualifying service in the Southwest Asia theater of operations from January 1991 to June 1991 during the Persian Gulf War pursuant to 38 C.F.R. § 3.317(e).

The Veteran was provided with a VA Gulf War examination in May 2013, which is inadequate for the following reasons.  First, the examiner opined that it is less likely than not that the Veteran's asthma was incurred in or caused by his service in Southwest Asia as the Veteran did not report any asthma symptoms while being deployed and stated that his symptoms began approximately 6 months after he returned from the Gulf War.  However, the examiner did not address whether the Veteran's respiratory symptoms that began shortly after service in Southwest Asia were caused by the environmental hazards that the Veteran was exposed to in the Gulf War.  Second, the examiner did not address whether the Veteran has a respiratory disorder that qualifies as a medically unexplained chronic multisymptom illness.  During the appeal period the Veteran's respiratory disorder also has been diagnosed as bronchitis, COPD, and reactive airway disease.  See private medical records dated in July 2014 and February 2015.  

Lastly, in April 2015 the Veteran's attorney questioned the adequacy of the May 2013 VA Gulf War examination as it was conducted by a physician's assistant.  Physician's assistants  under ordinary circumstances, are more than capable of conducting VA examinations and providing VA medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the Court indicated the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, however, because the question at issue involves a matter of particular medical complexity, the Board believes an examiner with the appropriate expertise should answer the questions presented in this case.  An opinion may be reduced in probative value even when it comes from someone with medical training, if the medical issue requires special knowledge or expertise.  See Black v. Brown, 10 Vet. App. 279 (1997).  As the May 2013 VA Gulf War examination is inadequate, the Veteran should be afforded a new examination.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. With assistance from the Veteran, identify any outstanding records of pertinent medical treatment from VA or private health care providers, obtain copies of such records, and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA Gulf War examination with an examiner with the appropriate expertise to determine the nature and etiology of his respiratory disorder.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed.  

The examiner is also asked to address the following:

a.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disorder to include asthma, COPD, bronchitis, and reactive airway disease is due to a (1) diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis?

b.) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the asthma, COPD, bronchitis, reactive airway disease, and any other diagnosed respiratory disorder was incurred in service, to include as a result of his exposure to environmental hazards while serving in Southwest Asia during the Persian Gulf War from January 1991 to June 1991?  

c.) Whether the Veteran's asthma, COPD, bronchitis, reactive airway disease, and any other diagnosed respiratory disorder is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness may include signs or symptoms such as fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.  
d.) Whether, if there are any respiratory symptoms not addressed by any respiratory diagnoses, the symptoms are a qualifying chronic disability or an undiagnosed illness.  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

In rendering any of the above opinions the examiner must consider the following: 

a.) on the May 1991 Southwest Asia Demobilization Redeployment Medical Evaluation, the Veteran reported that he was exposed to large amounts of dust and smoke;

b.) on the May 2013 VA examination, the Veteran reported that his respiratory symptoms began approximately 6 months after he returned from the Gulf War; and 

c.) medical records show that the Veteran had asthma in May 1997, and the May 2013 VA examiner noted that the Veteran was diagnosed with asthma as early as 1996.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
   
3. Afterwards, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

